Citation Nr: 1130182	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  06-06 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran had active military service from August 1970 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In a September 2009 decision, the Board denied the claim.  The Veteran entered a timely appeal to the U. S. Court of Appeals for Veterans Claims (Court).  By Order dated in October 2010, pursuant to a joint motion, the Court remanded the decision to the Board for readjudication.  

In June 2011, the Veteran's attorney submitted additional evidence, and waived RO consideration of that evidence.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The Veteran was in sound condition at entry into active service.  The presumption of soundness at entry has not been rebutted by clear and unmistakable evidence to the contrary.

2.  The Veteran was first diagnosed with multiple sclerosis in 1991.

3.  The preponderance of the evidence is against a finding that multiple sclerosis was present in service; that multiple sclerosis is related to service; or that multiple sclerosis manifested within seven years following the Veteran's separation from active duty.





CONCLUSION OF LAW

The criteria for service connection for multiple sclerosis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter dated in January 2004.

The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

While the notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claims for service connection were denied. Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disability, and afforded the appellant the opportunity to give testimony before the Board.

The Veteran requests another medical opinion as the latest medical opinion in April 2009 was rendered by a VA neurologist who previously examined him in 2003, and new medical evidence has been submitted since then.  The Veteran requests another examination by a physician who is not familiar with his case because the physician who rendered the April 2009 opinion has "a conflict of interest and was prejudiced against him."  Other than the Veteran's contentions, with no supporting rationale, there is no indication in the examination report or record of bias on the part of the examiner.  A new VA examination is, therefore, not warranted.

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Finally, the October 2010 Court order did not mention any deficiencies in the VA's notification or assistance to the Veteran. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Factual Background and Veteran's Contentions

On his pre-induction medical history, the Veteran indicated  that he had experienced, in part, swollen or painful joints, cramps in his legs, painful or "trick" shoulder or elbow, and foot trouble.  He also checked the 'No' box with regard to whether he had or ever had neuritis.  No specific mention of numbness was made by either the Veteran or by medical personnel.  

The Veteran's medical pre-induction entrance examination report reflects that, notwithstanding his reported history, his neurologic condition was clinically evaluated as normal.  

Service treatment records do not contain a diagnosis of optic neuritis or multiple sclerosis at any time during active service, nor do they contain any record of treatment for something that could be considered an indication of the presence of undiagnosed multiple sclerosis.  There are references to treatment for upper respiratory infection and bronchitis in August and November 1970, as well as February 1971.  There was treatment for complaints of neck pain in August 1970.  X-Rays taken of the skull in November 1970 revealed prominent pacchionian sinuses in the biparietal areas, but no fracture or bony abnormality was demonstrated.  

On discharge examination, the Veteran's neurologic condition was clinically evaluated as normal, and the Veteran stated "[t]o my knowledge, I am in good health."

A private progress note from A.P.M., M.D. (Dr. AM), dated in June 1981, is of record.  He stated that the Veteran around 1979 was a two-pack per day smoker, and is now a one-pack per day smoker.  In the personal history section of the progress note, Dr. AM stated that the Veteran "consumes alcohol in moderate to occasionally heavy amounts, and exceedingly well tolerated and somewhat problematic in view of the family history of alcoholism."  In the disposition section of the progress note, the private physician stated "serious consideration relevant to ethanol and cigarette abuses discussed at great length."  (Emphasis supplied.)  The Veteran complained of low back pain of two years duration with no evidence of radiculopathy.  

In a September 1990 note, Dr. AM stated

[p]erceived numbness of the 'entire' right foot in stocking[-]like distribution in over two weeks, appears to be slowly resolving.  This is more of a pins and needles sensation.  There is now some residual discomfort between the second and third metatarsal h[e]ads with weight bearing - possible Morton's neuroma.  No recalled trauma, although this suggests a transient and likely peripheral compression neuropathy.  A primary neuropathic process is unlikely.  He further relates a pins and needles sensation transiently in the left upper arm which is also improving.  No toxic exposure.  

In addition, the Dr. AM noted that the Veteran quit smoking for one and a half years but now smoked a half pack a day.  

Post-service treatment records first indicate findings of multiple sclerosis in 1991.  Specifically, records dated in January 1991 reflect that he was treated for complaints of progressive visual loss of the right eye over the past 1.5 years.  Impression at that time was right optic atrophy and mild cerebellar system incoordination, etiology undetermined.  Subsequent records from February 1991 reflect that a magnetic resonance imaging (MRI) of the brain resulted in findings consistent with multiple sclerosis.  Thereafter, medical records reflect findings of multiple sclerosis on various occasions.

The Veteran contends, in essence, that his multiple sclerosis was either incurred in or aggravated by his period of active duty.  The Veteran indicated at his September 2000 personal hearing that, while he did have problems prior to service with headaches, swollen joints, and tingling in his body, these problems greatly increased while on active duty.  He noted that he was treated for pneumonia or walking pneumonia, during service; optic neuritis of the optic nerve, which he said was part of multiple sclerosis; and he described an inservice head and neck injury.  In addition, he contends that he was part of an inservice meningitis research study and that the vaccinations he was given either caused or aggravated multiple sclerosis.  It was also indicated that his multiple sclerosis was caused or exacerbated by the physical activities of service.  The Veteran further described his post-service medical treatment as well as his current symptomatology.  

The claims file contains  no service treatment records reflecting any in-service treatment for pneumonia or participation in a meningitis research study.

The first treatment record of any kind; pre-service, during service, or post-service, reflecting numbness is the September 1991 note from Dr. AM.  At that time, the Veteran stated that the numbness had been present for over two weeks.  This is the first statement of record by the Veteran of any numbness.  He now states that the numbness began prior to and during service.  

The Veteran also now states that he was treated for optic neuritis in service.  Clearly, if the Veteran was treated for optic neuritis in service (the symptom upon which the Veteran's multiple sclerosis was ultimately diagnosed) service connection for multiple sclerosis would be warranted.  However, service treatment records do not confirm that the Veteran was treated for optic neuritis in service, and he is not competent to state that he had a disability of the optic nerve in service.

The Veteran contends that the findings by VA examiners that he was a heavy consumer of alcohol are erroneous.  In addition, in several post-service treatment records, the Veteran stated that he did not consume alcohol or that he only consumed minor amounts on rare occasions.  Similarly, the Veteran now contends that he only smoked, at most, two or three cigarettes a day, and therefore, smoking could not be a cause of his numbness during service.  This is important because two VA examiners essentially found that the Veteran's pre-service and in-service complaints of numbness were due to peripheral neuropathy caused, in part, by alcohol and cigarette use, and were not an early symptom of multiple sclerosis.  

III.  Governing Laws, Regulations and Legal Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must be: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) competent evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A Veteran is presumed to be in sound condition when he entered into military service except for conditions noted on his entrance examination.  38 U.S.C.A. § 1111.  The presumption of soundness can be rebutted by clear and unmistakable evidence that the disorder existed prior to entry into service.  38 U.S.C.A. § 1111.

If multiple sclerosis becomes manifest to a degree of 10 percent or more within 7 years from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  To establish service connection for a chronic disease on a presumptive basis, it is not required that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first observed, but in light of subsequent developments it may gain considerable significance.  38 C.F.R. § 3.307(c).

The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Reonal v. Brown, 5 Vet. App. 548 (1993).  A medical opinion that is based on facts provided by the appellant that have previously been found to be inaccurate or because other facts in the record contradict the facts provided by the appellant that formed the basis for the opinion may be rejected; however, a medical opinion may not be disregarded solely on the rationale that the medical opinion was based on a history given by the appellant.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  A medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus.  Bostain v. West, 11 Vet. App. 124, 127-28 (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).   

The Veteran has submitted portions of medical treatises regarding multiple sclerosis.  They define the term and describe its symptoms, signs, diagnosis, prophylaxis, and treatment.  A medical article or treatise can provide important support when combined with an opinion of a medical professional, if the medical article or treatise evidence discusses general relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, the treatise evidence does not even purport to address the specific facts of the case under consideration and is of no probative value in determining whether the Veteran had multiple sclerosis during service or within seven years of discharge.  

In a January 2000 statement, M.L.L., M.D. (Dr. L), noted that he had been a specialist in Family Practice from 1953 until 1991 when he retired and, although his medical records no longer exist, he distinctly remembered caring for the Veteran and his family over a period of several years.  Dr. L also noted that he saw the Veteran in the early 1970s, while he was on leave from the military for his father's funeral, for symptoms of what Dr. L diagnosed as a case of "walking pneumonia."  Further, Dr. L noted that he gave the Veteran an injection of penicillin for this condition, and strongly advised that he check with his medical department for additional care upon his return to the military.  Dr. L stated that the Veteran was not given a prescription at that time.  This statement is of no probative value with respect to the onset of the Veteran's multiple sclerosis.

In an April 2000 statement, a private physician, S.S.Z., M.D. and Ph.D. (Dr. Z), stated that the Veteran reported a history of multiple sclerosis, including symptoms that might be referable to such back to the late 1960s.  He reportedly developed paresthesias in his upper and lower extremities; and intermittent back pain in the 1970s and 1980s, diagnosed as degenerative joint disease with herniated discs in the cervical and lumbar region.  He also developed lower extremity weakness during that time.  Further, in 1989 he reportedly had an episode of right visual loss which was diagnosed as optic neuritis, and an MRI at that time was consistent with a diagnosis of multiple sclerosis.  However, he had no spinal tap at that time.  Dr. Z noted that the Veteran's alcohol consumption was heavy in the past but there was no recent consumption.  Dr. Z also summarized the Veteran's symptomatology, as well as the objective examination results.  Overall impression was secondary progressive multiple sclerosis.  Dr. Z noted that the Veteran had asked him to comment on whether the Veteran's time in the military in the late 1960s and early 1970s could have contributed to the onset of his multiple sclerosis or led to an exacerbation of his symptoms.  Dr. Z opined that the Veteran's multiple sclerosis was not caused by his period of active duty for two reasons.  First, it appeared that the Veteran had symptoms referable to multiple sclerosis prior to induction.  Second, there was no clear association of an environmental exposure in the military that led to multiple sclerosis.  Nevertheless, Dr. Z stated that he could not rule out this possibility, but that there was no clear data to support this contention.  In addition, Dr. Z stated that it was possible that stress associated with military service could have exacerbated the Veteran's symptoms, but there was no way of knowing whether this was the case, or of knowing if the Veteran's time in the military had made his multiple sclerosis worse.  

While equivocal, this statement somewhat supports the Veteran's contention that he had multiple sclerosis prior to service.  Dr. Z also notes that multiple sclerosis was not caused by the Veteran's service.  However, the doctor does not indicate what pre-service symptoms the Veteran reported to him that served as the basis for his conclusion and, without that, the opinion is of no probative value with respect to the onset of multiple sclerosis. 

Dr. L submitted a new statement in June 2000, in which he noted the Veteran had asked him to review his December 1969 pre-induction medical history questionnaire.  Based on this review, Dr. L stated that, in retrospect, the Veteran had indicated in 1969 that he had some of the symptoms of multiple sclerosis, as listed in the Merck Manual.  Dr. L further stated that, if the Veteran was indeed suffering from this dreadful disease at the time he was in the service, then his strenuous physical activity in all likelihood "was not in the best interests of his health."  The Board notes that Dr. L had previously stated that he treated the Veteran during active service and for some years after active service.  Significantly, none of that treatment, rendered within the seven-year presumptive period, appears to have been for any "symptoms of multiple sclerosis, as listed in the Merck Manual."  Again, the doctor does not indicate what pre-service symptoms the Veteran reported to him that served as the basis for his conclusion and, without that, the opinion is of no probative value with respect to the onset of multiple sclerosis. 

A July 2000 private medical statement from M.M.I., M.D. (Dr. I), noted that he had reviewed the Veteran's MRI films from the early 1990s, and that the findings were consistent with multiple sclerosis, and that this would be the first diagnosis to come to mind.  This statement is of no probative value with respect to the onset of the Veteran's multiple sclerosis.  In fact, it tends to show that the Veteran's multiple sclerosis manifested many years after service.  

In an August 2000 private medical statement, T.J.O., M.D. (Dr. O), noted that the Veteran asked him to comment on whether multiple sclerosis was exacerbated by military service.  Dr. O further noted that the Veteran had been on Betaseron since 1993, that he had a brain scan in 1991 which showed some suspicious high intensity lesions around the periventricular regions and basal ganglia areas of the brain, that he had an episode of "walking pneumonia" in 1970 after his first year of military service, and that he had a problem with fatigue since 1970.  Dr. Z's statement was also summarized.  Regarding the effect of military service, Dr. O noted that the Veteran reported numbness before he entered the military, but that this seemed fairly young for onset.  However, if it was, then the military was not responsible for the cause.  Additionally, Dr. O opined that the military might "be responsible for some exacerbation."  This statement goes against the Veteran's contention that multiple sclerosis pre-existed service and is equivocal with respect to whether military service was responsible for the Veteran's multiple sclerosis.  Accordingly, it is of limited probative value and to the extent it does have such value, weighs against the Veteran's claim.

In an August 2000 VA neurological consultation report, the examining physician indicated that he had reviewed the Veteran's records, and that, among other things, there were no records indicating specific neurologic complaints either during or before the military that were met by objective findings on examination.  Moreover, based on his review of the records, there was some evidence that the Veteran had demyelinating disease in the past and that he probably had secondarily progressive multiple sclerosis.  However, it was unclear from the records how much of a differential diagnosis was gone through to do other testing, and that it was not very clear as to when the onset of the multiple sclerosis was.  The clinician emphasized that there was not much support for a diagnosis back before the 1990s, and certainly not at the time of his military training and service.  The physician's finding that  there were no objective complaints or findings of a neurologic nature, either before or during military service, weighs against the claim.  The physician's statement that the onset of multiple sclerosis is not clear, it is of no probative value with respect to the date of onset.

Also of record is a September 2000 private medical statement from W.B.S., M.D. (Dr. WS) who noted that the Veteran reported he had numbness and tingling in his hands and feet with other symptoms consistent with demyelinating disease at the time of his induction into military service, and that while on active duty he sustained virus disease, emotional and physical stress, as well as walking pneumonia.  Dr. WS further noted that the Veteran considered that these events might have precipitated more multiple sclerosis.  However, Dr. WS stated that he had discussed with the Veteran that he was not aware of any consensus that such factors precipitated multiple sclerosis.  This opinion weighs against the claim. 

Significantly, the Board notes that, notwithstanding his report to Dr. WS, the Veteran did NOT report any tingling or numbness at the time of his induction into military service.  The Veteran's pre-induction medical history did NOT contain any such complaint.

The Veteran underwent a VA neurologic examination in January 2003; the examiner noted that the Veteran's claims folder had been reviewed.  Further, the examiner noted, among other things, that the Veteran served in the military from 1970 to 1972, at the age of 20; that he reportedly suffered from meningitis during service, as well as walking pneumonia; that he had a minor low back injury when he hit his head on the left temple during service, but did not complain about it at that time; that he started drinking alcohol at the age of 15 and continued to gradually increase the amount over a period of the next 30 years, and acknowledged drinking while in the service.  The examiner indicated that the symptoms of tingling and numbness which the Veteran described starting in the service might be related to this alcohol intake.  In addition, the Veteran's post-service work history was summarized, as was his current symptomatology, family history, and social history.

Following examination of the Veteran, the examiner diagnosed multiple sclerosis beginning in 1991, with the first symptom of right optic neuropathy; longstanding condition of peripheral neuropathy, caused by heavy drinking from age of 15 to age of 49, some 30 plus years; symptoms of hypalgesia, numbness, and cramps in the legs, which were considered secondary to peripheral neuropathy rather than from multiple sclerosis; and no signs of spasticity or hyperreflexia in arms or legs.  The examiner also opined that the Veteran's multiple sclerosis began only in 1991, and was not present while he was in service, nor was it present within 7 years from service.  Further, the examiner opined that most of the symptoms of tingling and numbness the Veteran was trying to describe and allegedly present prior to service were considered to be due to peripheral neuropathy, and that, in this particular case, the peripheral neuropathy was most probably caused by the Veteran's heavy use of alcohol and heavy smoking.  The examiner also emphasized that the clinician who completed the August 2000 VA neurological consultation report had made a point that onset of multiple sclerosis was sometime between 1990 or 1991, and not earlier, and that he (the examiner) agreed with the August 2000 clinician.  

Moreover, the examiner opined that no incident in the service had any connection with the onset of multiple sclerosis in this particular Veteran.  The examiner stated that it was not likely that multiple sclerosis was present before 1991, because it was quite characteristic of multiple sclerosis to begin with one-sided optic atrophy as the first symptom.  It was also very, very unlikely that multiple sclerosis would begin with tingling and numbness which the Veteran tried to describe.  (Emphasis supplied.)  Therefore, the examiner felt that it was most probably and most likely the case that the Veteran's multiple sclerosis was not connected with his military service nor did it begin within 7 years of military service.  In addition, the examiner stated that it appeared that most of the prior examiners had missed the Veteran's heavy use of alcohol consumption carried on for such a long period of time in this particular case, and, thereby, missing the connection and ascribing some of the nonspecific symptoms to the condition of multiple sclerosis.

This opinion is thorough, well-supported by the evidence of record, and weighs heavily against the claim.

In a May 2003 statement, J.L.M., M.D. (Dr. JM), stated that the Veteran was his patient since 1982 and his neighbor for 26 years, since 1977.  

He denied that the Veteran used alcohol heavily at any time in the past 26 years.  He noted that the January 2003 VA medical record which indicated that the Veteran was a heavy consumer of alcohol, incorrectly listed the Veteran's height.  The private physician stated that the Veteran "could not have taken such good care of his home" if he was a heavy consumer of alcohol.  

The statement regarding the Veteran's alcohol abuse is contradicted by earlier statements of the Veteran himself to medical personnel, as well as other medical records.

This statement regarding his treatment of the Veteran for 26 years is of no probative value with respect to the onset of the Veteran's multiple sclerosis.  And, in fact, the only treatment records submitted by Dr. JM were for ear problems.

In a November 2003 letter, R.L.C., M.D. (Dr. C), stated that he had "been following Stephen Collins for multiple sclerosis since April 10, 1992."  He said that Dr. M's opinion that the Veteran's early reports of numbness was due to peripheral neuropathy and that the Veteran drank excessively were not true, and that the inservice numbness was due to multiple sclerosis.  He further said that the Veteran had some numbness between 1970 and 1972.  He cited no medical evidence and provided no rationale in support of  his conclusions or opinion.  As the statements in the letter are based on absolutely nothing, the statement is of no probative value.

In July 2004 and November 2004 statements, P.B. M.D. (Dr. B) stated that the Veteran was diagnosed with multiple sclerosis in 1990 and that it is usually possible for multiple sclerosis patients to have symptoms for more than 15 or 20 years without a clear diagnosis.  Dr. B stated that it was probable that the Veteran had multiple sclerosis at age 19 when he entered service, and that the stress of military service may have made the condition worse.  This opinion is speculative, provides no rationale, and is of limited probative value.

In a June 2005 statement, E.J.P., M.D., stated "I suppose that is possible that the [Veteran's] military service worsened the optic neuritis. . . . but I have no proof or justification for saying so from a scientific point of view."  Importantly, there is absolutely no evidence, other than the Veteran's own assertions which are not supported by the service treatment records, that the Veteran had optic neuritis during service.  In fact, optic neuritis was first diagnosed in 1989 and it seems improbable that the condition existed between 1972 and 1989 unnoticed by either the Veteran or any of the doctors he saw during this period.  This opinion is speculative, based on an inaccurate understanding of the medical facts, and of no probative value.

In an August 22, 2005, letter, Dr. C stated that the Veteran gave him

documentation that when he was first inducted into the armed service, he had numbness in his feet.  This may have been the first symptoms of multiple sclerosis, which was diagnosed many years later.  The rigors of medical services and health problems while he was in service could have led to a worsening of this condition.

This opinion is speculative, ignores all the other evidence of record, and is of no probative value.  There is no documentation in the claim file that the Veteran had numbness in his feet when inducted, and the Board is unaware that there is further evidence not of record that would show this.

In a Wilford Hall Regional Vaccine Healthcare Center clinical summary update, signed in August 2005, an assessment of multiple sclerosis-onset symptomatology prior to entry into the military; no evidence of exacerbation with receipt of vaccines, was given.  This assessment was based solely on the Veteran's rendition of his medical history, is unsupported by anything or record, and is of no probative value.

In a December 2005 statement, a VA physician stated that he reviewed the Veteran's preinduction physical and opined that the symptoms "may have been the first symptoms of multiple sclerosis which was diagnosed many years later as concluded by neurologist [Dr. C.] in his letter dated August 22, 2005.  I agree with his inference."  This opinion ignores all the other medical evidence of record except for Dr. C's statement(s), is speculative, and, interestingly, agrees with Dr. C's "inference" as to the onset of multiple sclerosis.  It is unclear  how the physician could have reviewed the pre-induction physical report and concluded that the symptoms may have been the first symptoms of multiple sclerosis when the physical examination report, in fact, found nothing in the way of symptoms.  It is of no probative value.

A VA examination was conducted in April 2009 by the neurologist who conducted the January 2003 VA examination.  The examiner stated that the Veteran's history from his January 2003 report was read to him and he more or less agreed with all the statements made.  After obtaining a detailed history, conducting a physical examination, and reviewing the Veteran's claims file, the examiner opined that the Veteran's multiple sclerosis had its onset in 1991 when optic nerve atrophy became manifest.  He noted the neurological examination findings in the Veteran's past medical records, indicating the lack of objective evidence of multiple sclerosis prior to the optic nerve atrophy.  He also stated that the Veteran did not have symptoms of multiple sclerosis prior to entrance into service, multiple sclerosis did not develop in service, the Veteran's peripheral neuropathy is confirmed by electromyogram (EMG) study, and the Veteran's peripheral neuropathy was not a symptom of multiple sclerosis as it is worse in both sural sensory nerves.  The examiner also noted that the Veteran's peripheral neuropathy was due to metabolic factors, including nutritional factors, and alcohol and tobacco use.

This examination report is thorough, supported by the evidence, and provides a cogent rationale.  It weighs heavily against the Veteran's claim.

In a May 2011 statement, Dr. C opined that the Veteran's complaints of numbness at the time of entrance into service indicated that his multiple sclerosis started at that time.  This is no more than a reiteration of Dr. C's unsupported prior conclusions - albeit without the speculative language - and is of no probative value, as Dr. C did not provide any rationale for the opinion nor consider the contradictory evidence of record, i.e., the Veteran's alcohol and cigarette abuse, that the first mention of numbness made by the Veteran to medical personnel was in September 1991 resulting in a diagnosis of peripheral neuropathy, and the objective EMG evidence of peripheral neuropathy.  

In a June 2011 statement by another of the Veteran's treating physicians, P.J.S., D.O. (Dr. PS), noted that he reviewed the Veteran's preinduction physical, and that the claimed symptoms "may well have been there first signs of multiple sclerosis, and therefore, it is as likely as not that that the Veteran's multiple sclerosis was present at the time of his induction into the Army."  The private physician also stated that it is as likely as not that that the stresses of military service hastened the progression of his multiple sclerosis.  The physician qualified this statement by noting that he did not believe he was in the position to affirm this opinion completely, he did not claim to be an expert in this area, and he was not sure that there are any such experts that could testify to direct causation.  Given Dr. PS's speculative language and qualifying disclaimer, the Board assigns no probative value to this statement.  And, again, the Board notes that the pre-induction physical examination report contained no finding of any symptoms.

The Board finds it interesting that, despite the wealth of medical evidence in the file as of the time of these last two private physicians statements submitted less than a few months ago (Dr. C and Dr. PS), either the medical evidence was not made available to them, or they chose to ignore it.  

Regarding the Veteran's contention that he did not abuse alcohol, the April 2009 medical report stated that the Veteran's history from his January 2003 report was read to him.  The Veteran was specifically confronted with his past medical history of alcohol abuse and provided with an opportunity to correct any inaccuracies in his past medical history.  The VA physician stated that the Veteran more or less agreed with all the statements previously made, including the Veteran's admission that he began drinking 24 beers a week at the age of 15.  Therefore, the Board affords great probative weight to finding of the VA examiners that the Veteran was a heavy consumer of alcohol in the past.  See generally Ashley v. Derwinksi, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed that they have properly discharged their official duties).  However, the most probative evidence against the Veteran's statements that he was never a heavy consumer of alcohol is the notation of Dr. AM in June 1981 that the Veteran "consumes alcohol in moderate to occasionally heavy amounts, and exceedingly well tolerated and somewhat problematic in view of the family history of alcoholism," and that "serious consideration relevant to ethanol and cigarette abuses [were] discussed at great length."  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous records are entitled to more probative weight than the recollections of the Veteran and others of events which occurred years or even decades after discharge from service and made in the context of a claim for benefits; and one is usually more truthful when providing information for the purposes of medical diagnosis and treatment than when one is providing information for the purpose of receiving monetary compensation.)  Finally, another private physician, Dr. Z, noted in April 2000 that the Veteran's alcohol consumption was heavy in the past but there was no recent consumption.

The Board rejects the Veteran's statements, the statements of Dr. C, and those of the Veteran's neighbor Dr. JM that he was never a heavy drinker.  Those statements are contradicted by the Veteran's own earlier statements and a substantial amount of medical evidence in the claim file, including Dr. AM's notation of alcohol abuse and his efforts to counsel the Veteran in June 1981, and Dr. Z's notation in April 2000 that the Veteran's alcohol consumption was heavy in the past but there was no recent consumption.  

The Board specifically finds that the preponderance of the evidence shows the Veteran was a heavy consumer of alcohol in the past.  

The Board, likewise rejects the Veteran's contention that he only smoked two or three cigarettes per day.  Dr. AM, in a 1981 medical record, specifically notes that in 1979 the Veteran was a two-pack per day smoker, and was then a one-pack per day smoker and that the Veteran was counseled on his cigarette abuse.  See Curry, supra.  

The Board specifically finds that the preponderance of the evidence shows that the Veteran was a heavy user of cigarettes in the past. 

The Veteran has reported various pre-service symptoms such as tingling and numbness.  Further, at the time of his December 1969 pre-induction examination, he indicated that he had experienced, among other things, swollen or painful joints, and cramps in his legs.  The law provides that a Veteran is presumed to be in sound condition except for defects, infirmities, or disorders noted when examined and accepted for service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that a disease existed prior to service.  38 U.S.C.A. § 1111.  Here, there is no competent medical evidence which noted multiple sclerosis at the time of the Veteran's entry into active service.  Clinical evaluation of the neurological system and the extremities was normal at the time of the pre-induction examination.  The report of the pre-induction examination contains no finding or opinion suggesting a diagnosis or even raising a suspicion of multiple sclerosis.  Thus, there is a presumption of soundness; a presumption that the Veteran did not have multiple sclerosis upon entry into service.  See Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

In a June 2011 statement, the Veteran's attorney specifically states that no neurological findings were present at the time of the Veteran's entrance to active service and that, accordingly, the Veteran is presumed sound at entry.  The Board agrees.  There is no question of aggravation of a preexisting disorder for adjudication.  See VAOPGPRECGC 3-2003.

In summary, most of the medical opinions favoring the Veteran's claim are purely speculative, do not provide the degree of certainty required for medical nexus evidence, and are of little, if any, probative value.  

Regarding those opinions that are not speculative, and provide some support for the Veteran's claim that he had symptoms of multiple sclerosis in service or within 7 years thereafter, NONE of the physicians who provided those opinions provided a cogent rationale for their opinion; and NONE of them reviewed all of the Veteran's post-service treatment records or, if they did, chose to ignore a substantial body of medical evidence against the claim.  While a medical opinion may not be disregarded solely because it is based on a history given by the appellant, the Board affords little or no probative weight to opinions that did not consider medical evidence in the record pertinent to this case, i.e., the Veteran's alcohol and cigarette abuse, that the first mention of numbness made by the Veteran to medical personnel was in September 1991 resulting in a diagnosis of peripheral neuropathy, and the objective EMG evidence of peripheral neuropathy.  Significantly, the only rationale any of them provided for their opinion is that numbness can be  a symptom of multiple sclerosis.
 
Concomitantly, the Board affords great probative weight to the VA opinions of record to the contrary.  Two VA neurologists who reviewed the relevant medical evidence in the claims files and examined the Veteran concluded that the Veteran did not have multiple sclerosis prior to service or at any time prior to the 1990's.  These opinions from specialists in neurology are well supported by a cogent rationale with extensive citations to the clinical record.  Moreover, unlike most of the private opinions noted above, they were unequivocal.

The August 2000 VA neurological consultation report and the January 2003 and April 2009 VA neurological examination reports emphasized that there were no objective medical findings of multiple sclerosis until 1991, many years after the Veteran's discharge from active duty.  Moreover, the January 2003 and April 2009 VA examiner provided a detailed rationale as to why the Veteran's multiple sclerosis neither pre-existed service nor was incurred therein.  This opinion was based upon both a neurologic examination of the Veteran and a review of all the medical evidence in the claims folder from entry into service to the present, including the prior medical evidence both in support of  and against the claim; specifically including the private opinions submitted by the Veteran.

This is in stark contrast to many of statements in support of  the claim which were based on the pre-induction history alone and did not consider the actual pre-induction examination report or any of the subsequent medical evidence - during service and post-service.  Significantly, not one of the statements in support of the claim referred to the Pre-Induction Examination Report itself; they only referred to the Veteran's Report of Medical History, which served as the starting point for Pre-Induction Examination Report which did not find any significant medical issues and specifically found there were no neurologic issues.  (Emphasis supplied.)

The Board finds:  that the majority of the medical opinions are equivocal and/or speculative and are of little or no probative value regarding the onset of multiple sclerosis; that the non-equivocal medical opinions concluding that the Veteran had multiple sclerosis prior to entry into active service do not provide a cogent rationale for that conclusion and are not consistent with the medical evidence of record; that the Veteran did not have multiple sclerosis prior to entrance into active service; that the Veteran did not have multiple sclerosis during active service;  that the Veteran did not have multiple sclerosis within seven years of discharge from active service; that the onset of multiple sclerosis was approximately 1991, some 19 years from discharge from active service; and that there is no medical history of record showing a continuity of symptomatology to account for those 19 years between discharge and diagnosis.  See McManaway v. West, 13 Vet. App. 60, 66 (1999) (where there is assertion of continuity of symptomatology since service, medical evidence is still required to establish "a nexus between the continuous symptomatology and the current claimed condition"), vacated on other grounds sub nom.  McManaway v. Principi, 14 Vet. App. 275 (2001).  

In addition, while the Veteran is certainly competent to relate circumstances he was able to observe (such as numbness), his lay contentions as to the causation of the multiple sclerosis are not like testimony as to varicose veins, or flat feet, which are capable of direct observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The onset and/or development of multiple sclerosis is not a visible process which may be directly observed by a lay person.  As such, it requires an etiological opinion as to a disease process which is beyond the Veteran's ability to directly observe and, thus, his statements in this regard do not constitute competent evidence.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Entitlement to service connection for multiple sclerosis is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


